Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-13 in the reply filed on August 27, 2021 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record to show that the claimed product can be made as the Office has alleged, and If the search and examination of an entire application can be made without a serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions. The Office has simply stated the conclusion. This is not found persuasive because in that in the instant case, the process of making of group I can be used to make a materially different product than that of group II, such as a being made of a methacrylate-based photopolymerized resin, the method of group 1 being used to make the sinus guide and the method of group 3 being to treat the patient missing one or more teeth, and the product of group II can be used in a materially different process of using then group III, such as treating the sinus region of a dentulous patient.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0191242 to Massoud in view of U.S. Patent Pub. No. 2016/0374784 to Joshi in view of U.S. Patent Pub. No. 2020/0160497 to Shah et al. 
As to Claim 1, Massoud discloses a method for making a bone-supported maxillary sinus guide (800) for an edentulous patient [0015-0016]. The method comprises obtaining a file describing a patient's maxillary bone structure as imaged by computerized tomography [0044-0045], producing a file describing a bone-supported maxillary sinus surgical guide (800) using implant planning software and the file describing the patient's maxillary bone structure [0046-0047], and fabricating the guide from an acrylic [0046]. 
As to Claim 6, Massoud discloses a method for making a bone-supported maxillary sinus guide wherein producing a file describing a bone- supported maxillary sinus surgical guide comprises 
As to Claim 8, Massoud discloses a method for making a bone-supported maxillary sinus guide wherein producing an STL file describing a bone- supported maxillary sinus surgical guide further comprises contouring and/or smooth the design of the surgical guide [0047-0048].
As to Claim 10, Massoud discloses a method further comprising dental surgery using the guide [0056-0057].
As to Claim 11, Massoud discloses a method wherein the dental surgery is a sinus lift [0015, 0052].
As to Claim 12, Massoud discloses a method wherein the dental surgery is a sinus augmentation [0015, 0052]. 
As to Claims 1-13, Massoud discloses the claimed invention except for wherein the file is a STL file, D printing a bone-supported maxillary sinus surgical guide from a UV curable resin using the STL file describing a bone-supported maxillary sinus surgical guide, and curing the UV curable resin with light, wherein the resin is cured without heat curing, wherein the resin is an FDA approved resin, wherein obtaining a STL file describing the patient's maxillary bone structure comprises transforming data in a digital imaging and communications in medicine (DICOM) file into an STL file using DICOM reconstruction software, performing a CBCT scan of the patient's maxillary bone structure, performing a CBCT scan of the patient's maxillary bone structure, wherein producing an STL file describing a bone- supported maxillary sinus surgical guide further comprises determining a tooth implant position, wherein 3D printing a bone-supported maxillary sinus surgical guide comprises printing a prototype surgical guide, printing a scale model that comprises maxillary surfaces in contact with the guide, and test fitting the guide to the model of the maxilla and/or to the patient's maxilla, and adjust the design of 
Joshi discloses a method of making a dental implant [0026] including obtaining a file describing a patient's maxillary bone structure as imaged by cone beam computerized tomography [0026, 0045], performing a CBCT scan of the patient's maxillary bone structure [0045-0047]. Producing an STL file describing a bone- supported maxillary sinus surgical guide further comprises determining a tooth implant position [0027-0028], and further comprising installing a dental implant [0027-0028, 0049, 0054-0055] in order to prepare the sire for installation of a dental implant [0054-0055]. 
Shah discloses a method of making a dental implant [0029, 0185] including obtaining a STL file of a patient’s maxillary bone structure [0188], 3D printing a bone-supported maxillary sinus surgical guide from a UV curable resin [0199] using the STL file describing a bone-supported maxillary sinus surgical guide [0188-0199], and curing the UV curable resin with light [0199]. The resin is cured without heat curing [0199, 0207]. The resin is an FDA approved resin [0199]. Obtaining a STL file describing the patient's maxillary bone structure comprises transforming data in a digital imaging and communications in medicine (DICOM) file into an STL file using DICOM reconstruction software [0188, 0226]. 3D printing a bone-supported maxillary sinus surgical guide comprises printing a prototype surgical guide, printing a scale model that comprises maxillary surfaces in contact with the guide, and test fitting the guide to the model of the maxilla and/or to the patient's maxilla, and adjust the design of the surgical guide to more closely fit the model or patient's maxilla, and reprinting a more close-fitting surgical guide [0035, 0196, 0199, 0218] in order to allow for manufacture of the surgical guide from the obtained imagery [0030]. 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for making a bone-supported maxillary sinus guide of Massoud with the dental implant modification of Joshi in order to prepare the sire for installation of a dental implant and  Shah in order to allow for manufacture of the surgical guide from the obtained imagery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775